Citation Nr: 0612308	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an increased initial evaluation for 
vertigo, assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 2004 and July 2005.


REMAND

The Board finds that further action is required to satisfy 
the VA's duties to notify and assist the veteran in the 
development of his claim mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Briefly, service medical records show that the veteran was 
treated in service for otitis media, and had a perforated 
tympanic membrane.  In October 1958, he was given a hearing 
profile, which stated that he was not to be assigned to duty 
involving firing weapons or exposure to loud noises.  In May 
1960, an ENT evaluation noted his symptoms were quiescent, 
and he had no perforation, and, consequently, his profile was 
lifted, and he was provided with ear defenders.  

After service, in a June 1961 rating decision, he was granted 
service connection for otitis media with tinnitus, evaluated 
noncompensably disabling.  Subsequently, effective in 1999, a 
separate 10 percent rating for tinnitus in the right ear was 
granted.  In a June 2004 rating decision, service connection 
for vertigo was granted, and a 10 percent rating was 
assigned, and service connection for hearing loss was 
granted, with a zero percent rating assigned.

The veteran claims an increased rating for vertigo, evaluated 
under Diagnostic Code 6204, but also claims service 
connection for Meniere's disease.  However, if service 
connection for Meniere's disease is granted, the veteran 
cannot be granted separate evaluations for vertigo and 
Meniere's disease.  38 C.F.R. § 4.88a, Diagnostic Code 6205, 
Note.  Therefore, the issues are inextricably intertwined.  

The veteran has not been provided a VA examination as to the 
issue of whether he has Meniere's disease.  Evaluation by 
private otolaryngology specialists in January and February 
2004 did not show a diagnosis of Meniere's disease, or 
disclose any nystagmus or other neurological abnormalities, 
with the possible exception of a "posturography" which 
showed that he was "falling on posturography, which means he 
is very vision dependent."  The significance, if any, of 
this finding to his vertigo or claim of Meniere's disease is 
unknown.  Similarly, a VA examination in March 2004 resulted 
in normal neurological findings pertaining to vertigo.  The 
examiner noted that the veteran had undergone a computerized 
tomography (CT) scan as well as an electronystagmogram in 
connection with the specialists' evaluations.  In April 2004, 
the examiner reviewed the CT scan, but did not comment on the 
electronystagmogram, if reviewed.

Later, in December 2004, his private doctor, T Largen, M.D., 
wrote that the veteran definitely had Meniere's syndrome, 
with exacerbations with symptoms including nystagmus, nausea, 
and cerebellar gait.  In May 2005, Dr. Largen wrote again 
that he had referred the veteran to an ENT specialist and a 
vestibular specialist, who stated he had hearing loss 
secondary to the perforation.  Dr. Largen said his own 
examination definitely showed a vertigo problem of Meniere's 
syndrome.  

VA treatment records dated from 2000 to 2005 do not show any 
objective findings of vertigo.  In September 2005, the 
veteran told his VA primary care physician that he had been 
diagnosed with Meniere's disease by a private ENT specialist, 
and that he was now agreeable to a VA evaluation to determine 
his correct diagnosis and what treatment options were 
available.  However, he cancelled a subsequent audiology 
appointment scheduled in October 2005, and failed to report 
for an appointment with the primary care doctor in December 
2005.  

The evidence shows that the veteran has significant problems 
with his ears, but the only issues currently before the Board 
are the rating to be assigned to vertigo, and whether he has 
Meniere's disease.  The veteran has not appealed any other 
issues involving his ears.  

The veteran's doctor, Dr. Largen, seems to indicate that he 
referred the veteran to ENT and vestibular specialists, but 
that those specialists did not diagnose Meniere's disease.  
He indicates that he himself diagnosed Meniere's, and 
indicated symptoms of nystagmus, nausea, and cerebellar gait.  
He did not, however, identify a specific occasion on which he 
had observed these symptoms, or report his specific findings, 
in contrast to the VA and private specialist examinations, 
conducted several months earlier.  In view of these 
circumstances, his actual records must be obtained, to 
include the reports of any records provided to him from the 
other specialists.  In addition, the results of any tests, 
such as the electronystagmogram, as well as the specialists' 
comments as to those findings, must be obtained.  

In addition, the veteran must be afforded a VA examination by 
a specialist (on a fee basis if necessary) to determine 
whether he has Meniere's disease, as well as the severity of 
his symptoms of vertigo.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of Dr. Largen's actual 
treatment records pertaining to his 
treatment of the veteran for any symptoms 
of vertigo or Meniere's disease.  

2.  Obtain all records of the veteran's 
evaluation and/or treatment at the Central 
Plains Ear Nose Throat & Audiology Center 
(see address in claims file), from January 
2004 to the present, to include the report 
of a electronystagmogram reportedly 
conducted in about February 2004, and any 
interpretation of that report.  

3.  Obtain all VA medical records of the 
veteran's treatment and/or evaluation from 
January 2006 to the present.



4.  When the above evidentiary development 
has been accomplished, associate any of 
the additional records with the file and 
schedule the veteran for a VA examination 
to be conducted by a specialist in otology 
and/or vestibular disorders, to determine 
(1) whether he has Meniere's disease, and, 
if so, whether the disease is 
etiologically related to service, or to 
service-connected disability; and (2) the 
manifestations and severity of service-
connected vertigo, to include objective 
findings of vestibular dysfunction.  The 
entire claims folder and a copy of this 
REMAND should be made available to the 
physician prior to the examination.  The 
physician should review the evidence of 
record, in particular all other 
examinations of the veteran's vestibular 
function, and obtain any other tests 
necessary to render the requested 
opinions.  The opinion should explain the 
rationale of the conclusions reached.  

In would be helpful if the physician would 
use the following language in his or her 
ultimate conclusions as to service 
relationship in the opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  Thereafter, readjudicate the claims 
for service connection for Meniere's 
disease, and for an increased rating for 
vertigo.  If the decision is less than a 
full grant of the benefit sought, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
provide them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





